DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-19, and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,160,109. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘109 discloses the limitations in claims 1-4.
For claim 2, ‘109 discloses the limitations in claims 1, 11, and 19.
For claim 3, ‘109 discloses the limitations in claims 1, 11, and 19.
For claim 4, ‘109 discloses the limitations in claim 20.
For claim 8, ‘109 discloses the limitations in claims 1-4.
For claim 9, ‘109 discloses the limitations in claims 1-4.
For claim 10, ‘109 discloses the limitations in claims 1-4.
For claim 11, ‘109 discloses the limitations in claims 1, 11, and 19.
For claim 12, ‘109 discloses the limitations in claims 1 and 22.
For claim 13, ‘109 discloses the limitations in claims 1-4.
For claim 14, ‘109 discloses the limitations in claims 20.
For claim 15, ‘109 discloses the limitations in claims 1-4.
For claim 16, ‘109 discloses the limitations in claims 1, 11, and 19.
For claim 17, ‘109 discloses the limitations in claims 1, 11, and 19.
For claim 18, ‘109 discloses the limitations in claims 1-4.
For claim 19, ‘109 discloses the limitations in claims 1, 11, and 19.
For claim 20, ‘109 discloses the limitations in claim 20.
For claim 23, ‘109 discloses the limitations in claims 1-4, 11, and 19.
For claim 24, ‘109 discloses the limitations in claims 1-4, 11, and 19.
For claim 25, ‘109 discloses the limitations in claims 1-4, 11, and 19.
For claim 26, ‘109 discloses the limitations in claims 1-4, 11, and 19.
For claim 27, ‘109 discloses the limitations in claims 1-4,11, 19, and 22.
For claim 28, ‘109 discloses the limitations in claims 1-4, 11, and 19.
For claim 29, ‘109 discloses the limitations in claims 1-4, 11, 19, and 20.
For claim 30, ‘109 discloses the limitations in claims 1-4, 11, and 19.
Claims 5-7 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,160,109 in view of Nandagopalan et al (US 2007/0242621)[hereafter R2].
For claim 5, ‘109 discloses the limitations in claims 1-4, except for R2 discloses determining whether the primary subchannel is idle further comprises a preamble detection CCA (CCA-PD) check for the primary subchannel; and wherein determining for each of the one or more secondary subchannels, whether the respective secondary subchannel is idle further comprises a corresponding CCA-PD for each of the one or more secondary subchannels (paragraphs 40-44, and 59 preamble detection is used for CCA). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘109 to determine whether the primary subchannel is idle further comprises a preamble detection CCA (CCA-PD) check for the primary subchannel; and wherein determining for each of the one or more secondary subchannels, whether the respective secondary subchannel is idle further comprises a corresponding CCA-PD for each of the one or more secondary subchannels taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use standard 802.11n increasing marketability (R2 paragraph 43and 59), to increase backwards compatibility, to use common standard protocol (R2 paragraph 43) and design choice.
For claim 6, R2 discloses the limitations in paragraph 40-44 and 59.
For claim 7, ‘109 discloses the limitations in claim 20.
For claim 21, 109 discloses the limitations in claims 1-4, except for R2 discloses determining whether the primary subchannel is idle further comprises a preamble detection CCA (CCA-PD) check for the primary subchannel; and wherein determining for each of the one or more secondary subchannels, whether the respective secondary subchannel is idle further comprises a corresponding CCA-PD for each of the one or more secondary subchannels (paragraphs 40-44, and 59 preamble detection is used for CCA). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘109 to determine whether the primary subchannel is idle further comprises a preamble detection CCA (CCA-PD) check for the primary subchannel; and wherein determining for each of the one or more secondary subchannels, whether the respective secondary subchannel is idle further comprises a corresponding CCA-PD for each of the one or more secondary subchannels taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use standard 802.11n increasing marketability (R2 paragraph 43and 59), to increase backwards compatibility, to use common standard protocol (R2 paragraph 43) and design choice.
For claim 22, R2 discloses the limitations in paragraph 40-44 and 59.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-13, 16-19, 23-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (WO 2020/015528 cited on IDS, citations from US 2021/00144739)[hereafter R1].
For claims 1 and 17, R1 discloses at least one modem (Fig. 7 and 8); at least one processor communicatively coupled with the at least one modem (Fig. 7 and 8); and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem (Fig. 7 and 8), is configured to performing a first clear channel assessment (CCA) check on a primary subchannel of a channel having a total bandwidth greater than or equal to 40 megahertz (MHz) (paragraphs 3-5, 30-45, 56-60, 65-66 bandwidth 80 MHz), a plurality of subchannels of the channel collectively spanning the total bandwidth of the channel, the plurality of subchannels including the primary subchannel and one or more secondary subchannels, the primary subchannel and the one or more secondary subchannels each having a bandwidth of 20 MHz (paragraphs 3-5, 30-45, 56-60, 65-66 primary 20 MHz channel and multiple secondary 20 MHz channels); performing, on each of the one or more secondary subchannels, a respective second CCA check (paragraphs 3-5, 30-45, 56-60, 65-66 determine the idle subband); and transmitting a communication on the channel based on a status of each of the primary subchannel and the one or more secondary subchannels that is based on the performance of the respective second CCA check or the first CCA check (paragraphs 3-5, 30-45, 56-60, 65-66 transmit on the idle subband).
For claims 2 and 18, R1 discloses determining whether the primary subchannel is idle based on the first CCA check; and determining, for each of the one or more secondary subchannels, whether a respective secondary subchannel is idle based on the respective second CCA check performed on the respective secondary subchannel (paragraphs 3-5, 30-45, 56-60, 65-66 transmission on subband determined to be idle).
For claims 3 and 19, R1 discloses determining whether the primary subchannel is idle comprises an energy detection CCA (CCA-ED) check for the primary subchannel; and wherein determining for each of the one or more secondary subchannels, whether the respective secondary subchannel is idle comprises a corresponding CCA-ED for each of the one or more secondary subchannels (paragraphs 3-5, 30-45, 56-60, 65-66 energy detection).
For claims 8 and 23, R1 discloses the channel has a collective bandwidth of 40 MHz, 80 MHz, 160 MHz, or 320 MHz (paragraphs 3-5, 30-45, 56-60, 65-66 80 MHz).
For claims 9 and 24, R1 discloses generating one or more CCA indication reports based on at least one of the first CCA check and the respective second CCA checks, the one or more CCA indication reports including an indication of a status each 20 MHz subchannel of the channel (paragraphs 3-5, 30-45, 56-60, 65-66 determine idle subband of the 20MHz bands).
For claims 10 and 25, R1 discloses the one or more CCA indication reports include a first CCA report for the primary subchannel and at least a second CCA report for the one or more secondary subchannels (paragraphs 3-5, 30-45, 56-60, 65-66).
For claims 11 and 26, R1 discloses transmitting the communication on the channel includes transmitting data using the channel based on at least one of a determination that the primary subchannel is idle and a determination that the one or more secondary subchannels are idle (paragraphs 3-5, 30-45, 56-60, 65-66).
For claims 12 and 27, R1 discloses transmitting the communication on the channel includes transmitting data on a puncture set of the primary subchannel and the one or more secondary subchannels in accordance with a preamble puncturing pattern matching corresponding idle values from the first CCA check and the respective second CCA checks (paragraphs 3-5, 30-45, 56-60, 65-66, 71 punctured).
For claims 13 and 28, R1 discloses transmitting the communication on the channel further includes communicating on a first portion of the plurality of subchannels and a second portion of the plurality of subchannels based on a resource unit allocation for the primary subchannel and the one or more secondary subchannels of the channel (paragraphs 3-5, 30-45, 56-60, 65-66).
For claims 16 and 30, R1 discloses the first CCA check, the respective second CCA checks, and transmitting the communication on the channel are performed by an access point (AP) or a mobile station (STA) in a wireless network (paragraphs 3-5, 30-45, 56-60, 65-66 access point or mobile station).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 14, 15, 20-22, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Nandagopalan et al (US 2007/0242621)[hereafter R2].
For claims 4 and 20, R1 does not explicitly state the CCA-ED check for the primary subchannel and the corresponding CCA-ED for each of the one or more secondary subchannels each comprise a negative 62 dBm threshold check; however, R2 discloses the CCA-ED check for the primary subchannel and the corresponding CCA-ED for each of the one or more secondary subchannels each comprise a negative 62 dBm threshold check (paragraph 59 energy detection is based on carrier detection at -82dBm or -62 dBm). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 so the CCA-ED check for the primary subchannel and the corresponding CCA-ED for each of the one or more secondary subchannels each comprise a negative 62 dBm threshold check taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use standard 802.11n increasing marketability (R2 paragraph 59), to increase backwards compatibility, and design choice.
For claims 5 and 21, R1 does not explicitly state determining whether the primary subchannel is idle further comprises a preamble detection CCA (CCA-PD) check for the primary subchannel; and wherein determining for each of the one or more secondary subchannels, whether the respective secondary subchannel is idle further comprises a corresponding CCA-PD for each of the one or more secondary subchannels; however, R2 discloses determining whether the primary subchannel is idle further comprises a preamble detection CCA (CCA-PD) check for the primary subchannel; and wherein determining for each of the one or more secondary subchannels, whether the respective secondary subchannel is idle further comprises a corresponding CCA-PD for each of the one or more secondary subchannels (paragraphs 40-44, and 59 preamble detection is used for CCA). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to determine whether the primary subchannel is idle further comprises a preamble detection CCA (CCA-PD) check for the primary subchannel; and wherein determining for each of the one or more secondary subchannels, whether the respective secondary subchannel is idle further comprises a corresponding CCA-PD for each of the one or more secondary subchannels taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use standard 802.11n increasing marketability (R2 paragraph 43and 59), to increase backwards compatibility, to use common standard protocol (R2 paragraph 43) and design choice.
For claim 6, R1 does not explicitly state the CCA-PD check for the primary subchannel comprises a negative 82 dBm threshold check however, R2 discloses wherein the CCA-PD check for the primary subchannel comprises a negative 82 dBm threshold check (paragraph 59 energy detection is based on carrier detection at -82dBm). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 so wherein the CCA-PD check for the primary subchannel comprises a negative 82 dBm threshold check taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use standard 802.11n increasing marketability (R2 paragraph 59), to increase backwards compatibility, and design choice.
For claim 14, R1 does not explicitly state the first CCA check has a first CCA threshold of negative 62 dBm; however, R2 discloses wherein the first CCA check has a first CCA threshold of negative 62 dBm (paragraph 59 energy detection is based on carrier detection at -62 dBm). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 so wherein the first CCA check has a first CCA threshold of negative 62 dBm taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use standard 802.11n increasing marketability (R2 paragraph 59), to increase backwards compatibility, and design choice.
For claim 15, R1 discloses each CCA check of the first CCA check and the respective second CCA checks is performed serially (paragraphs 3-5, 30-45, 56-60, 65-66).
For claim 22, R1 does not explicitly state the CCA-PD check for the primary subchannel comprises a negative 82 dBm threshold check however, R2 discloses wherein the CCA-PD check for the primary subchannel comprises a negative 82 dBm threshold check (paragraphs 40-44, and 59 preamble detection is used for CCA, energy detection is based on carrier detection at -82dBm). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 so wherein the CCA-PD check for the primary subchannel comprises a negative 82 dBm threshold check taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use standard 802.11n increasing marketability (R2 paragraph 59), to increase backwards compatibility, and design choice.
For claim 29, R1 discloses each CCA check of the first CCA check and the respective second CCA checks is performed serially (paragraphs 3-5, 30-45, 56-60, 65-66). R1 does not explicitly state the first CCA check has a first CCA threshold of negative 62 dBm; R2 discloses the first CCA check has a first CCA threshold of negative 62 dBm (paragraph 59 energy detection is based on carrier detection at -62 dBm). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 so wherein the first CCA check has a first CCA threshold of negative 62 dBm taught by R2.  The rationale to combine would be to use a known technique in a similar device, to use standard 802.11n increasing marketability (R2 paragraph 59), to increase backwards compatibility, and design choice.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of R2 as applied to claim 6 above, and further in view of Bala et al (US 2013/0208587)[hereafter R3].
For claim 7, the previous combination does not explicitly state the corresponding CCA-PD for each of the one or more secondary subchannels comprises a threshold of negative 72 dBm; however, R3 discloses the corresponding CCA-PD for each of the one or more secondary subchannels comprises a threshold of negative 72 dBm (paragraph 230 -72dBm can be used as a CCA threshold for channel detection). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the previous combination so the corresponding CCA-PD for each of the one or more secondary subchannels comprises a threshold of negative 72 dBm taught by R3.  The rationale to combine would be to use a known technique in a similar device, to use a commonly used threshold for CCA measurement, to increase effectiveness during periods of high interference, to allow for detection on a secondary channel when neighbors are nearby (R3 paragraph 230), to use standard 802.11 increasing marketability, to increase backwards compatibility, and design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Merlin et al (US 2015/0009907) discloses greater than 40MHz system bandwidth for CCA; Shilo et al (WO 2015/144200) discloses CCA -62 dBm detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463